        Case 2:19-cv-02579-DDC-TJJ Document 1 Filed 09/24/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF KANSAS

LARRY MARTEZ JAMES,         )
                            )
                Plaintiff,  )                   Removed from the District Court
                            )                   of Wyandotte County, Kansas
v.                          )
                            )                   Case No. 2019-CV-000606
ELECTRONIC SENTENCING       )
ALTERNATIVES, INC. d/b/a    )
ELECTRONIC SENTENCING       )
ALTERNATIVE, d/b/a ESA, and )
ALCOHOL MONITORING SYSTEMS, )
INC., d/b/a SCRAM SYSTEMS,  )
                            )
                Defendants. )

                              JOINT NOTICE OF REMOVAL

       Please take notice that pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and District of Kansas

Local Rule 81.1, Defendants, Electronic Sentencing Alternatives, Inc., d/b/a/ Electronic

Sentencing Alternative (“ESA”), and Alcohol Monitoring Systems, Inc., d/b/a Scram Systems

(“AMS”) by and through undersigned counsel, remove the above-captioned action to this Court

from the District Court of Wyandotte County, Kansas, Case No. 2019-CV-000606.

       In support of their Notice of Removal, Defendants ESA and AMS state as follows:

                                   SUGGESTIONS IN SUPPORT

       1.      Plaintiff filed his Petition against Defendants on August 12, 2019, in the District

Court of Wyandotte County, Kansas, entitled Larry Martez James v. Electronic Sentencing

Alternatives, Inc. d/b/a Electronic Sentencing Alternative d/b/a ESA and Alcohol Monitoring

Systems, Inc., d/b/a Scram Systems, Case No. Case No. 2019-CV-000606. A copy of that Petition

is attached as Exhibit A.

       2.      Both Defendants were served on September 16, 2019. See Exhibits B and C.
        Case 2:19-cv-02579-DDC-TJJ Document 1 Filed 09/24/19 Page 2 of 4




       3.      A Notice of Removal must be filed within thirty days of service of process. 28

U.S.C. § 1446(b). Therefore, because this Joint Notice of Removal is being filed within 30 days

of the date both of the Defendants were served with the Petition, this removal is timely.

       4.      Defendants remove this action based on diversity of citizenship, giving this Court

jurisdiction. 28 U.S.C. § 1332. Pursuant to 28 U.S.C. § 1332, federal district courts have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between citizens of different states. Id.

       5.      Plaintiff’s Petition requests relief in excess of $75,000. Exhibit A at p. 6.

       6.      Plaintiff pleads that he is a resident of the State of Kansas. Exhibit A, p. 1.

       7.      Defendant ESA is a Missouri corporation and Defendant AMS is a Delaware

corporation. Id at 1-2.

       8.      Accordingly, under 28 U.S.C. § 1332(a)(1)–(2), both the amount in controversy

and diversity requirements are met.

       9.      This Court is also the proper venue because the District Court of Wyandotte

County, Kansas, is located within the geographic region embraced by the Unites States District

Court for the District of Kansas in Kansas City pursuant to 28 U.S.C. § 1441(a) and District of

Kansas Local Rule 81.1(b)(1).

       10.     Pursuant to 28 U.S.C. § 1446(d), prompt written notice of this removal action is

being provided to Plaintiff, through counsel of record, and to the Clerk of Court for the District

Court of Wyandotte County, Kansas.

       11.     Pursuant to D. Kan. Rule 81.2 all other filings and proceedings had in the District

Court of Wyandotte County, Kansas, Case No. 2019-CV-000606 are attached as Exhibit D.




                                                  2
        Case 2:19-cv-02579-DDC-TJJ Document 1 Filed 09/24/19 Page 3 of 4




       12.     No process, pleadings or orders, other than those attached or referenced herein,

have been served.

       WHEREFORE, the above-captioned state court action, is removed to the United States

District Court for the District of Kansas.

                                                Respectfully submitted,

                                                WALDECK & PATTERSON, P.A.


                                               By: /s/ Matthew A. Tate
                                                  John M. Waldeck           KS Bar #18387
                                                  Matthew A. Tate           KS Bar #26625
                                                  5000 West 95th Street, Suite 350
                                                  Prairie Village, Kansas 66207
                                                  Ph: 913-749-0300 / Fax: 913-749-0301
                                                  E-Mail: johnw@waldeckpatterson.com
                                                  E-Mail: matthewt@waldeckpatterson.com
                                             ATTORNEYS FOR DEFENDANT ALCOHOL
                                             MONITORING SYSTEMS, INC. d/b/a SCRAM
                                             SYSTEMS


                                                McDOWELL, RICE, SMITH & BUCHANAN, P.C.


                                                By: /s/ Jason Buchanan
                                                    Jason Buchanan           KS Bar #20815
                                                    Patrick C. Guinness      KS Bar #25374
                                                               th
                                                    605 W. 47 Street, Suite 350
                                                    Kansas City, Missouri 64112
                                                    Ph: 816-753-5400 | Fax: 816-753-9996
                                                    E-Mail: jb@mcdowellrice.com
                                                    E-Mail: pguinness@mcdowellrice.com
                                             ATTORNEYS FOR DEFENDANT ELECTRONIC
                                             SENTENCING ALTERNATIVES, INC. d/b/a
                                             ELECTRONIC SENTENCING ALTERNATIVE,
                                             d/b/a ESA




                                                   3
       Case 2:19-cv-02579-DDC-TJJ Document 1 Filed 09/24/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on September 24, 2019, I electronically filed the foregoing document with the
Clerk of the Court using the Kansas E-Filing system, which sent notice of electronic filing to the
following if they are registered:

 Vince P. Wheeler, KS #12502                    Jason Buchanan, KS #20815
 Bradley J. LaForge, KS #20323                  Patrick C. Guinness, KS #25374
 Hite, Fanning & Honeyman, L.L.P.               McDowell, Rice, Smith & Buchanan, P.C.
 100 N. Broadway, Suite 950                     605 W. 47th Street, Suite 350
 Wichita, KS 67202-2216                         Kansas City, MO 64112
 Ph: 316-265-7741 | Fax: 316-267-7803           Ph: 816-753-5400 | Fax: 816-753-9996
 E-mail: wheeler@hitefanning.com                E-mail: jb@mcdowellrice.com
 E-mail: laforge@hitefanning.com                E-mail: pguinness@mcdowellrice.com
 ATTORNEYS FOR PLAINTIFF                        ATTORNEYS FOR DEFENDANT
 LARRY MARTEZ JAMES                             ELECTRONIC SENTENCING
                                                ALTERNATIVES, INC. d/b/a
                                                ELECTRONIC SENTENCING
                                                ALTERNATIVE, d/b/a ESA


                                          /s/ Matthew A. Tate
                                         ATTORNEYS FOR DEFENDANT ALCOHOL
                                         MONITORING SYSTEMS, INC. d/b/a SCRAM
                                         SYSTEMS




                                                4
